Citation Nr: 1451073	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial rating for right lower extremity peripheral vascular disease, rated 20 percent disabling from November 10, 2008, and noncompensable since June 30, 2010.

2. Entitlement to an increased initial rating for lower lower extremity peripheral vascular disease, rated 20 percent disabling from November 10, 2008, and noncompensable since June 30, 2010.

3. Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities for the period from November 10, 2008, to June 30, 2010.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. For the period from November 10, 2008, the Veteran's peripheral vascular disease of the right lower extremity was manifested by claudication on walking more than 100 yards and an ankle/brachial index (ABI) of .9 or less. 

2. For the period since June 30, 2010, the Veteran's peripheral vascular disease of the right lower extremity has not been manifested by claudication on walking more than 100 yards and diminished peripheral pulses or an ABI of .9 or less. 

3. For the period from November 10, 2008, the Veteran's peripheral vascular disease of the left lower extremity was manifested by claudication on walking more than 100 yards and diminished peripheral pulses or an ABI of .9 or less.

4. For the period since June 30, 2010, the Veteran's peripheral vascular disease of the left lower extremity has not been manifested by claudication on walking more than 100 yards and diminished peripheral pulses or diminished peripheral pulses or an ABI of .9 or less. 

5. For the period from November 10, 2008, to June 30, 2010, all of the Veteran's service-connected disabilities were rated as at least 10 percent disabling.





CONCLUSIONS OF LAW

1. For the period from November 10, 2008, the criteria for an initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2014).

2. For the period since June 30, 2010, the criteria for a compensable rating for peripheral vascular disease of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2014).

3. For the period from November 10, 2008, the criteria for an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2014).

4. For the period since June 30, 2010, the criteria for a compensable rating for peripheral vascular disease of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7114 (2014).

5. The criteria for a 10 percent rating based on multiple, noncompensable service-connected disabilities for the period from November 10, 2008, to June 30, 2010, have not been met.  38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated November 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2014).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded two VA examinations for his bilateral peripheral vascular disease of the lower extremities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's disabilities, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Merits

A. Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's peripheral vascular disease is rated as arteriosclerosis obliterans. 38 C.F.R. § 4.104, Diagnostic Code 7117.  A 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater. 38 C.F.R. § 4.104, Diagnostic Code 7117, Note 1.

The RO staged the ratings for the Veteran's bilateral peripheral vascular disease of the lower extremities.  The RO assigned separate 20 percent ratings from November 10, 2008 (the date the Veteran's claim for service connection was received) until June 30, 2010.  The RO assigned separate noncompensable ratings from June 30, 2010, forward. The Board will consider each period separately.

1. Period from November 10, 2008, to June 30, 2010.

The Veteran submitted a statement in November 2008 detailing his bilateral leg conditions.  The Veteran explained that he has undergone several surgeries to treat his conditions.  

A November 2008 private treatment record noted that the Veteran's right and left carotid upstrokes were normal.  No carotid bruits were noted.  The Veteran had normal bilateral femoral pulses and tibial pulses.

A December 2008 private treatment record notes that the Veteran was experiencing intermittent lower extremity claudication.  

Another December 2008 private treatment record notes leg discomfort.  It was also noted that the Veteran's right and left carotid upstrokes were normal.  No carotid bruits were noted.  The Veteran had normal bilateral femoral pulses and tibial pulses.

As stated above, a 40 percent rating under Diagnostic Code 7114 that there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  See 38 C.F.R. § 4.104, Diagnostic Code 7117

The evidence from this period simply does not support a rating in excess of 20 percent.  There is no evidence whatsoever that the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  While some intermittent claudication was noted, there was no evidence of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  In addition, the diagnostic code also requires tropic changes or an ABI of 0.7 or less.  There is simply no evidence of any ABIs of 0.7 or less.  Likewise, there is absolutely no evidence of any trophic changes to the Veteran's lower extremities.  Given the lack of any evidence that the Veteran had ABIs of 0.7 or less or that the Veteran experienced any trophic changes associated with his lower extremities, a rating in excess of 20 percent for the period from November 10, 2008, to June 30, 2010, is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to increased disability evaluations for the period from November 10, 2008, must be denied.


2. Period from June 30, 2010, Forward.

The evidence of record for the period from June 30, 2010, does not reflect that compensable ratings are warranted for the Veteran's bilateral lower peripheral vascular disease.  

An April 2010 private treatment record notes a right leg ABI of 1.19 and a left leg ABI of 1.10.

The Veteran was afforded a VA examination in June 2010.  An ABI of 1.19 was recorded for the right leg while an ABI of 1.10 was recorded for the left leg.  The examiner explained that there was no evidence of any peripheral arterial disease.  Popliteal was 1+ on the left and not palpable on the right.  The posterior tibialis pulse was not palpable on the left or right.  Dorsalis pedis was 2+ on the right and 1+ on the left.  Cartoid pulses were 2+ with no bruits and there was no peripheral edema.  The examiner explained that there was no evidence of any current peripheral arterial disease.

A May 2012 private medical procedure note explains that the Veteran was experiencing subacute right leg pain with resting ischemia and claudication.  

The Veteran was again afforded a VA examination in July 2013.  The examiner stated that the Veteran experiences claudication on walking more than 100 yards in both lower extremities.  An ABI of 1.23 was recorded for the right leg and an ABI of 1.21 was recorded for the left leg.  His extremities were bilaterally warm and well perfused.  There was no cyanosis or tissue loss.  A vascular examination revealed normal brachial, radial, ulnar, femoral, popliteal, dorsalis pedis, and posterior tibial nerves.  The examiner noted that the Veteran's bilateral lower peripheral vascular disease was asymptomatic at that time.  

As discussed above, a 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ABI of 0.9 or less.  See 38 C.F.R. § 4.104, Diagnostic Code 7117.

During this period, there is evidence that the Veteran experiences claudication on walking more than 100 yards.  See July 2013 VA Examination Report.  However, the diagnostic code requires diminished peripheral pulses or an ABI of 0.9 or less to warrant a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7117.  There is absolutely no evidence of any ABIs of 0.9 or less during this period.  Indeed, ABIs measured at the Veteran's July 2013 and June 2010 VA examinations and during private treatment in April 2010, the only times when ABIs were measured, all were greater than 0.9.  Likewise, there is no evidence of any diminished peripheral pulses.  To this end, a vascular examination at the Veteran's July 2013 VA examination was normal.  The Veteran's lower extremities were warm and well perfused.  The examiner even noted that the Veteran's bilateral lower peripheral vascular disease was asymptomatic at that time.  Likewise, at his June 2010 VA examination, diminished peripheral pulses were not noted and the examiner explained that there was no evidence of any peripheral vascular disease in either of the Veteran's lower extremities.  As there is no evidence of any ABIs of 0.9 or less or any diminished peripheral pulses during this period, a compensable rating under Diagnostic Code 7114 is not warranted.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to compensable disability evaluations for the period since June 30, 2010, must be denied.

3. Additional Considerations.

The Board acknowledges the Veteran's argument throughout the entire period that he will continue to live with his peripheral vascular disease of the lower extremities.  See November 2008 Statement of Veteran; February 2010 Statement of Veteran; February 2014 Statement of Veteran.  While the Board understands the Veteran's argument, it must apply the provisions of the applicable diagnostic code to the symptomatology of record.  Diagnostic Code 7114 provides the criteria for the various disability ratings for the Veteran's disabilities.  In this instance, the Board has discussed why the Veteran's symptomatology does not warrant increased ratings for either period on appeal.  Thus, while the Board understands the Veteran's argument that he will continue to live with these disabilities forever, the Board cannot disregard the criteria of the diagnostic code in determining the appropriateness of the ratings applied in the Veteran's case.

For the entire period on appeal, the Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology in this case, as the diagnostic code contemplates claudication on movement and diminished feeling in the lower extremities.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

B. 10 Percent Rating for Multiple Noncompensable Service-Connected Disabilities for the Period from November 10, 2008, to June 30, 2010.

According to 38 C.F.R. § 3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Where a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 are rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In this instance, the Veteran was not service-connected for multiple disabilities that were rated as noncompensably disabling for the period from November 10, 2008, to June 30, 2010.  Instead, as discussed above, the Veteran was service-connected for peripheral vascular disease of the right and left lower extremities, both of which were rated as 20 percent disabling throughout this entire period.  As the Veteran was not service-connected for multiple disabilities that were rated as noncompensably disabling during this period, the provisions of 38 C.F.R. § 3.324 do not apply.  It is not until June 30, 2010, where the Veteran's ratings for all of his service-connected disabilities are rated as noncompensable, that the Veteran became eligible for a 10 percent rating under 38 C.F.R. § 3.324.  Simply put, because the Veteran was in receipt of separate 20 percent ratings for his service-connected bilateral lower extremity peripheral vascular disease until June 30, 2010,  the provisions of 38 C.F.R. § 3.324 are not applicable during that period.  Thus, his claim must be denied as a matter of law.


ORDER

Entitlement to an increased initial rating for right lower extremity peripheral vascular disease, in excess of 20 percent disabling from November 10, 2008, and noncompensable since June 30, 2010, is denied.

Entitlement to an increased initial rating for left lower extremity peripheral vascular disease, in excess of 20 percent disabling from November 10, 2008, and noncompensable since June 30, 2010, is denied.

Entitlement to a 10 Percent Rating for Multiple Noncompensable Service-Connected Disabilities for the Period from November 10, 2008, to June 30, 2010, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


